DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 8/9/2021. Claims 1-20 are currently pending. Claim 15 has been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Stanley (US 2013/0292287 A1), discloses a method for manufacturing an intermediate material for a soft packaging container, the method comprising: a first overlaying step of laying a second sheet (114 – Fig. 16) over a first sheet (112 – Fig. 16 and see Fig. 16, 114 is overlaid on 112); a confining portion forming step of forming a filler confining portion (113 – Fig. 15) for confining a filler, the filler confining portion being constituted by a non-joined region (the region between 116 and 118 – Fig. 16) between the first sheet and the second sheet, by joining a portion of the first sheet and a portion of the second sheet to each other (para. 0240, lines 7-7-9); an accommodating portion forming step of forming an accommodating portion (130 – Fig. 15) by joining a plurality of portions including at least one of (para. 0256, lines 9-14); and a cutting step of forming an intermediate material for a soft packaging container by cutting at least the first sheet (para. 0310). However, Stanley does not disclose a folding step of folding the first sheet and the second sheet with the first sheet on an outer side since Stanley discloses that only the first sheet is folded. Furthermore, it would not have been obvious to have modified Stanley such that the second sheet is also folded without substantially changing the method of Stanley and engaging in hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/12/2021